Citation Nr: 1508252	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-19 688	)	DATE
	)
	)

THE ISSUE

Whether a January 2011 Board of Veterans' Appeals (Board) decision contains clear and unmistakable error (CUE) in denying entitlement to an effective date earlier than June 22, 1987 for the award of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in an August 1970 rating decision.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The moving party (Veteran) served on active duty from January 1968 to September 1969.  This matter comes before the Board from a February 2011 motion by the Veteran requesting revision of the January 2011 Board decision on the basis of CUE.  The February 2011 motion also requested vacatur and reconsideration of the February 2011 Board decision; these motions were denied by the Board in March 2011. 

The Veteran's current representative is the Disabled American Veterans (DAV).  In a February 2011 correspondence, the Veteran indicated that he wished to be represented by an individual in this case, identified as the witness/psychiatrist who testified at a July 2010 videoconference hearing.  However, he has not submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and the DAV has continued to submit evidence and argument on the Veteran's behalf.  Therefore, the DAV remains the Veteran's representative of record.

In October 2012, the Veteran's representative requested an opportunity to review the Veteran's claims file in its entirety at the Board.  The claims file was provided to the representative in January 2015 and written argument from the representative was received in February 2015.


FINDINGS OF FACT

1.  In an August 1970 rating decision, the RO denied entitlement to service connection for a chronic neuropsychiatric disease.  The Veteran did not appeal the denial of service connection and the August 1970 rating decision became final.  

2.  Service connection for PTSD was awarded in a March 1999 rating decision with an initial 30 percent evaluation assigned effective June 22, 1987.  The Veteran perfected an appeal with respect to the effective date of service connection for PTSD and the Board denied the claim in a February 2005 decision. 

3.  In October 2004, the Veteran filed a claim for CUE in the August 1970 rating decision denying service connection for a neuropsychiatric disability.  The Board vacated its February 2005 decision and in October 2006 remanded the claim for an earlier effective date back to the RO for initial consideration of the Veteran's CUE claim. 

4.  The RO denied the claim for CUE in a July 2007 rating decision; the Veteran appealed the CUE claim to the Board. 

5.  In a January 2011 decision, the Board denied the claim for entitlement to an effective date earlier than June 22, 1987 for the award of service connection for PTSD, to include on the basis of CUE in an August 1970 rating decision.

6.  There was no outcome determinative error of fact or law in the Board's January 2011 decision finding that entitlement to an effective date earlier than June 22, 1987 for the award of service connection for PTSD, to include on the basis of CUE in an August 1970 rating decision, was not warranted.


CONCLUSION OF LAW

The January 2011 Board decision denying an effective date prior to June 22, 1987 for the award of service connection for PTSD, to include on the basis of CUE in an August 1970 rating decision, is not clearly and unmistakably erroneous.   38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a January 3, 2011 decision of the Board contains CUE in its conclusion that an effective date earlier than June 22, 1987 is not warranted for the award of service connection for PTSD, to include on the basis of CUE in an August 1970 rating decision.  As this case involves evidence and rating actions dating back to 1970, the Board finds that a review of the pertinent procedural background will be helpful.

In August 1970, the RO denied a claim for entitlement to service connection for a chronic neuropsychiatric disease.  The RO concluded that the evidence of record, including service treatment records and a May 1970 VA neuropsychiatric examination, did not establish the presence of a definite psychiatric disorder.  The Veteran did not appeal the denial of his claim and the August 1970 rating decision became final.  

In June 1987, the Veteran filed a claim for service connection for a psychiatric condition identified as PTSD.  The claim was denied in a February 1988 rating decision, but the Veteran initiated an appeal and service connection for PTSD was eventually granted in a March 1999 rating decision.  An initial 30 percent evaluation was assigned effective June 22, 1987, the date the claim for service connection for PTSD was received.  The Veteran disagreed with the assigned effective date, arguing that service connection and compensation for PTSD should extend back to his original 1970 claim.  The Veteran also contended that an earlier effective date was warranted based on CUE in the August 1970 rating decision's denial of service connection for a psychiatric disorder, to include PTSD.

In a February 2005 decision, the Board denied the Veteran's claim for an earlier effective date for the award of service connection for PTSD.  At that time, the Board also referred to the RO the issue of CUE in an August 1970 rating decision.  In October 2006, the Board vacated its February 2005 denial of the earlier effective date claim so the RO could adjudicate the pending CUE claim along with the inextricably intertwined earlier effective date issue while the later was still pending.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" why they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board then remanded the earlier effective date claim to the RO for consideration of the CUE claim in the first instance.   In a July 2007 rating decision, the RO denied the Veteran's claim for CUE which the Veteran then appealed to the Board.  
	
The claim for an earlier effective date returned to the Board along with the claim for CUE and was denied in a January 2011 Board decision.  In February 2011, the Veteran filed a motion for reconsideration, vacatur, and CUE in the Board's January 2011 decision.  The motions for reconsideration and vacatur were denied by the Board in March 2011.  The motion for CUE in the Board's January 2011 denial of an earlier effective date for the award of service connection for PTSD is the subject of this decision.  

The Veteran contends that the January 2011 Board decision contains CUE in its failure to find CUE in the August 1970 rating decision.  The Veteran argues that the evidence undebatably established the presence of PTSD due to active duty service at the time of the August 1970 rating decision, and the Board's failure to find CUE in the initial denial of the claim in 1970 was itself CUE.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2014).

Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b).  The Board finds that the Veteran's motion for CUE was made with the requisite specificity. 

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact 
or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111.

In this case, the Veteran contends that the Board committed CUE in its January 2011 decision by failing to conclude the August 1970 rating decision's denial of service connection for an acquired psychiatric disorder (specifically PTSD) was CUE.  In essence, the Veteran alleges it is undebatable that he manifested PTSD in August 1970 and service connection for the condition is therefore warranted from the date of his original 1970 claim.  After review of the evidence, the Board finds that the January 2011 Board decision does not contain CUE in its denial of an earlier effective date for the award of service connection.  

In its January 2011 decision, the Board identified the evidence of record at the time of the August 1970 rating decision and concluded the RO had not committed CUE.  The evidence, consisting of VA medical records, a May 1970 VA neuropsychiatric examination, service treatment records, and statements from the Veteran, established that the Veteran experienced periods of tension and anxiety, but did not have a "definite psychiatric disorder."  The Board found that the RO applied the correct law, had access to the correct facts, and did not commit any error that would have resulted in a manifestly different outcome.  The Board also considered the July 2010 testimony and March 2004 letter from the Veteran's private psychiatrist stating that the Veteran clearly manifested a psychiatric disorder in 1970.  The Board acknowledged that the psychiatrist's statements were probative, but his findings and the more recent testimony and statements of the Veteran merely amounted to additional medical and lay evidence.  The Veteran's general disagreement with how the evidence of record in August 1970 was weighed was insufficient to constitute CUE.  See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v Brown, 6 Vet. App. 40 (1993).

Again, the Veteran's arguments with the Board's January 2011 decision amount to little more than disagreement with how the Board weighed and evaluated the evidence.  In an April 2014 statement, the Veteran argued that VA "mis-diagnosed or un-diagnosed" his claimed psychiatric disease by finding it was not established by the record in 1970 and did not resolve reasonable doubt in his favor.  However, review of the January 2011 decision shows that the Board considered all pertinent evidence and provided a sound basis within the applicable law for its conclusion that the August 1970 rating decision did not contain CUE.  The Veteran has not identified any additional facts, as they were known at the time, which were not before the Board, nor does the record show that the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).  The Veteran contends that the Board did not resolve any doubt in his favor regarding a finding of CUE in the August 1970 rating decision, but the applicable law states that CUE is an undebatable error and one upon which reasonable minds can not differ..  The Veteran has not identified any such error of fact or legal conclusion in the Board's January 2011 decision that would have altered the final outcome of the appeal for an earlier effective date for award of service connection for PTSD.  The Veteran may disagree with how the Board weighed or evaluated the evidence before it, but such disagreement can never rise to the level of CUE.  38 C.F.R. § 20.1403(d)(3).  

Therefore, the Board concludes that the January 2011 Board decision denying the claim for an earlier effective date was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  Therefore, the motion for revision or reversal based on CUE must be denied.
As a final matter, the Board finds that VA's duty to notify and assist claimants in substantiating their claims for VA benefits does not apply to the current appeal.  The Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  


ORDER

The motion to revise or reverse the January 2011 Board decision that denied an effective date earlier than June 22, 1987 for the award of service connection for PTSD, to include on the basis of CUE in an August 1970 rating decision, is denied



                       ____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



